Citation Nr: 0627978	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for depression, to include 
on a direct basis or as secondary to service- connected 
disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from September 1996 to June 
2003.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of 
Department of Veterans Affairs (VA) Regional Offices in 
Muskogee, Oklahoma.

The Board notes that the appellant presented testimony before 
the undersigned Acting Veterans Law Judge (VLJ) in May 2006. 
A copy of the hearing transcript issued following the hearing 
is of record.


FINDINGS OF FACT

The evidence is in relative equipoise as to the veteran's 
entitlement to service connection for depression.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection for depression is granted. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In view of the favorable decision below, a discussion of the 
Veterans Claims Assistance Act of 2000 and the effect it had 
on the veteran's claim is not needed.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2005). Service 
connection may also be granted for certain chronic diseases, 
including psychoses, when such diseases are manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2005). In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005). In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in- service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a). 
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id. The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service- 
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995). Establishing service connection on 
a secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002).

Background

The veteran contends that he currently suffers from 
depression, which began in service or was proximately due to 
his service-connected disabilities. Specifically, he notes 
that he was treated in service for depression and was 
diagnosed by his military physician with depression.  He has 
also been alleged that his history of pain and other symptoms 
related to the service-connected back, varicose veins of the 
legs, and hypertension have led him to develop depression.

The service medical records reveal that in a March 2003 
medical history the veteran reported a history of nervous 
troubles, anxiety, depression and excessive worry.  He also 
indicated he had undergone marriage counseling and had been 
evaluated for anxiety and stress in 1998-1999 by a 
psychiatrist.   The veteran also suffered from low back pain 
and bilateral varicosities of the legs. 
An April 2003 service medical evaluation board noted the 
veteran suffered from bilateral varicosities of the legs, 
symptomatic; and, lumbar thoracic degenerative joint disease, 
stable.  He underwent vein stripping during service in May 
1998 and in January 2000.  A physical evaluation board (PEB) 
recommended that the veteran be medically retired due to his 
bilateral varicosities of the legs.  

A July 2003 military medical clinic report noted the veteran 
had been diagnosed on July 5, 2003, with depression.  He was 
treated with Zoloft and psychiatric counseling.  The record 
also notes that the veteran's military medical coverage would 
remain in effect until August 2003.  

In July 2003, the veteran submitted a claim of entitlement to 
service connection for depression, noting that he was treated 
with Zoloft and Effexor XR, as well as counseling.

At a December 2003 fee based VA examination, the examiner 
reviewed the claims file and medical records.  He noted that 
the veteran had problems with depression since childhood, and 
had seen a psychiatrist for depression prior to service.  He 
continued to have problems with depression during service.  
The veteran reported he was currently being seen about once a 
month at a mental health clinic.  The examiner noted the 
veteran was slightly anxious during the interview.  He had 
some history of panic attacks, as well as depressive 
feelings.  The diagnosis was dysthymic disorder.

The examiner opined that the veteran has a history of 
depression but it was not serious enough to meet the criteria 
for major depression; but he added, "At least for the past 
couple of years or so, he has been depressed for most of the 
day more days than not."

An April 2004 Lawton VAMC residence facility hospitalization 
report notes the veteran was admitted suffering from 
depression due to his discharge from service and separation 
from his wife.  The records reveal a diagnosis of major 
depression.

In June 2004, the veteran was transferred from the VAMC to 
the Jim Taliaferro Community Mental Health Center for 
evaluation.  He was diagnosed with an adjustment disorder 
with depressed mood, and subsequently returned to the VA 
residence.  A GAF of 40 was assigned

In November 2004 correspondence, the veteran noted depression 
had first been diagnosed during service at the mental health 
psychiatric ward at Ft. Bragg, North Carolina.  He continued 
to be treated at Ft. Sill, Oklahoma and the Lawton VAMC.  
With his statement he submitted a Department of the Army 
letter from his former military supervisor dated in September 
2002.  This letter noted that the veteran served under her 
command from 1998 to 1999 as a cook.  During this time he was 
referred for psychiatric evaluation for stress and adjustment 
problems. He was subsequently enrolled in the Army stress 
management program on an out patient basis for two weeks.  
The supervisor noted that the veteran's ability to perform 
his duty at that time declined.  He became withdrawn, 
depressed and was referred to mental health professionals by 
a senior supervisor.

In February 2005 the veteran was temporarily transferred from 
the Lawton VA residence to a VAMC psychiatric ward for 
observation.  The diagnoses were major depressive disorder, 
recurrent, severe with psychotic features; and alcohol 
dependence in sustained remission.  

April 2005 Lawton VAMC treatment notes reveal a diagnosis of 
major depressive disorder, no longer psychotic.

Analysis

Upon a review of the evidence, the Board finds that a grant 
of service connection for major depression is warranted in 
this case. The law is clear that when the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant. 38 U.S.C.A. § 5107(b). In this case, the evidence 
as a whole tends to indicate that the veteran's depressive 
symptoms were as likely as not related to the stress and 
depression indicated in service by the evidence of record.  
The letter from his military supervisor was issued while the 
veteran was still on active duty, indicating treatment for 
depression by military psychiatrists.  The July 2003 clinical 
notation from his service treating physician notes that she 
diagnosed the veteran with depression on July 5, 2003 (albeit 
one month after separation from service).  The extensive VA 
psychiatric treatment and hospitalization records reveal 
diagnosis and treatment for major depression, as well as 
other psychotic behavior which date from about April 2004, 
less than one year after service to the present time.  

On the other hand, there is the December 2003 fee based VA 
examination report in which the examiner opined that the 
veteran's depression was not related to his service connected 
disabilities, and that his depression did not meet the 
criteria for major depression; while noting that, "At least 
for the past couple of years or so, he has been depressed for 
most of the day more days than not."

As such, given the above described medical evidence, the 
Board finds that the evidence is in at least relative 
equipoise, and that the reasonable doubt rule applies to this 
case. Therefore, the veteran's claim of service connection 
for a major depressive disorder is granted. See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for depression is granted.


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


